--------------------------------------------------------------------------------

     


TRUST AGREEMENT
(AS REVISED AND RESTATED EFFECTIVE JANUARY 1, 2004)

 

              THIS AGREEMENT, executed this 27th day of August, 2003, and
effective as of the first day of January, 2004, by and between ENSCO
International Incorporated, a Delaware corporation (hereinafter referred to as
the "Company"), each participating affiliated company who is or becomes a
signatory to this Agreement (who, along with the Company, hereinafter shall be
referred to as the "Employer") and T. Rowe Price Trust Company, a Maryland
limited purpose trust company, and its successor or successors and assigns in
the trust hereby evidenced, as trustee (hereinafter referred to as the
"Trustee");   WITNESSETH:  

              WHEREAS, effective August 1, 1995, Energy Service Company, Inc.
established the Energy Service Company, Inc. Select Executive Retirement Plan
(hereinafter sometimes referred to as the "SERP") as a nonqualified deferred
compensation arrangement for a select group of management or highly compensated
employees of the Employer pursuant to which the Employer agreed to provide
benefits to such employees upon their termination of employment as set forth in
the SERP;                 WHEREAS, effective August 1, 1995, the Company
established a trust known as the "Energy Service Company, Inc. Benefit Reserve
Trust" (the "Trust") by agreement with the Trustee in order to contribute to the
Trust assets that shall be held therein as a reserve for the discharge of the
Employer's obligations under the SERP, subject to the claims of each Employer's
creditors in the event of the Employer's Insolvency, as herein defined, until
paid to the employees covered by the SERP and their beneficiaries in such manner
and at such times as specified in the SERP;                 WHEREAS, the name of
the Company was changed to ENSCO International Incorporated;                
WHEREAS, the Company amended and restated the SERP, effective January 1, 1997
and, in connection therewith, renamed it the ENSCO Supplemental Executive
Retirement Plan;                 WHEREAS, the Company has established, effective
as of January 1, 2004, an additional nonqualified deferred compensation plan
known as the ENSCO Non-Employee Director Deferred Compensation Plan (hereinafter
sometimes referred to as the "Non-Employee Director Deferred Compensation Plan")
for the non-employee directors of the Company pursuant to which the Company has
agreed to provide benefits to such directors after termination of their
directorship as set forth in the Non-Employee Director Deferred Compensation
Plan;                 WHEREAS, the Company will also contribute to the Trust
assets that shall be held therein as a reserve for the discharge of the
Company's obligations under the Non-Employee Director Deferred Compensation
Plan, subject to the claims of the Company's creditors in the event of the
Company's Insolvency, as herein defined, until paid to the non-employee
directors covered by the Non-Employee Director Deferred Compensation Plan and
their beneficiaries in such manner and at such times as specified in the
Non-Employee Director Deferred Compensation Plan;                 WHEREAS, the
Company desires to revise the Trust in certain respects and to incorporate those
amendments in the form of a revised and restated Trust agreement to be effective
as of January 1, 2004;                 WHEREAS, the Trustee has agreed to
continue to serve as Trustee of the revised and restated Trust;                
WHEREAS, it is the intention of the parties that the revised and restated Trust
shall continue to constitute an unfunded arrangement and shall not affect the
status of the SERP as an unfunded arrangement for purposes of the Internal
Revenue Code of 1986, as amended (the "Code") and as an unfunded plan maintained
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees of the Employer for purposes of Title
I of the Employee Retirement Income Security Act of 1974, as amended, or the
status of the Non-Employee Director Deferred Compensation Plan as an unfunded
plan maintained for the purpose of providing deferred compensation for the
non-employee directors of the Company;                 WHEREAS, it is the
intention of the Company to make contributions to the Trust to provide itself
with a source of funds to assist it in the meeting of its liabilities under both
the SERP and the Non-Employee Director Deferred Compensation Plan; and  
              WHEREAS, the SERP and the Non-Employee Director Deferred
Compensation Plan shall hereinafter be referred to singularly or collectively in
this revised and restated Trust as the Plan and/or the Plans;                
NOW, THEREFORE, the parties do hereby revise and restate the Trust and agree
that the Trust shall be comprised, held and disposed of as follows:   Section
1.  Revision and Restatement and Funding of Trust.                 (a)   The
current balance of the Trust and such other sums contributed to the Trust by the
Employer in accordance with Section 1(e), together will all investments and
reinvestments made therewith or proceeds thereof and all earnings and profits
thereon, less all payments and charges as authorized herein, shall provide the
source for payments of benefits to participants and beneficiaries of the Plans,
which shall become the principal of the Trust to be held, administered and
disposed of by the Trustee as provided in this Trust Agreement.                
(b)   The Trust, as revised and restated effective January 1, 2004, shall
continue to be irrevocable.                 (c)   The Trust is intended and
shall continue to be a grantor trust, of which each Employer is a grantor,
within the meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of
the Code, with respect to the assets of the Trust attributable to the
contributions of each such Employer, and shall be construed accordingly.  
              (d)  The principal of the Trust, and any earnings thereof, shall
be held separate and apart from other funds of the Employer and shall be used
exclusively for the uses and purposes of Plan participants and general creditors
as herein set forth. Plan participants and their beneficiaries shall have no
preferred claim on, or any beneficial ownership interest in, any assets of the
Trust. Any rights created under the Plans and this Trust Agreement shall be mere
unsecured contractual rights of Plan participants and their beneficiaries
against their respective Employer, or in the case of a non-employee director,
against the Company. Any assets held by the Trust attributable to the
contributions of a particular Employer will be subject to the claims of that
Employer's general creditors under federal and state law in the event of such
Employer's Insolvency, as defined in Section 3(a) herein.                
(e)   The Employer, in its sole discretion, may at any time, or from time to
time, make additional deposits of cash or other property in trust with the
Trustee to augment the principal to be held, administered and disposed of by the
Trustee as provided in this Trust Agreement. Neither the Trustee nor any Plan
participant or beneficiary shall have any right to compel such additional
deposits.                 (f)   Upon a Change-in-Control of the Company, the
Employer shall, as soon as possible, but in no event longer than 30 days
following the Change-in-Control, as defined herein, make an irrevocable
contribution to the Trust in an amount that is sufficient to pay each Plan
participant or beneficiary the benefits to which Plan participants or their
beneficiaries would be entitled pursuant to the terms of the Plan under which
they are covered as of the date on which the Change-in-Control occurred.  
              (g)   For all purposes of the Trust, in any instance where the
term Employer is being used with reference to a non-employee director of the
Company, that reference shall be construed to refer only to the Company and
shall in no way be construed to imply that any such non-employee director
constitutes or shall be considered to be a common law employee of the Company.  
Section 2.   Payments to Individuals Covered Under the Plans and Their
Beneficiaries.                 (a)   The Employer shall deliver to the Trustee a
schedule (the "Payment Schedule") with respect to each Plan that indicates the
amounts payable in respect of each Plan participant (and his or her
beneficiaries), that provides a formula or other instructions acceptable to the
Trustee for determining the amounts so payable, the form in which such amount is
to be paid (as provided for or available under the Plans), and the time of
commencement for payment of such amounts. Except as otherwise provided herein,
the Trustee shall make payments to the Plan participants and their beneficiaries
in accordance with such Payment Schedule. Pursuant to instruction by the
Employer as to federal and state withholding requirements including, but not
limited to, taxation rates, the Trustee shall deduct from each payment under
this Trust Agreement any federal or state withholding which the Trustee may be
required to deduct under applicable law and shall pay such amounts to the
appropriate taxing authorities; provided, however, that the Trustee shall be
fully protected in relying upon information provided by the Employer as to
federal and state tax withholding requirements.                 (b)   The
entitlement of a Plan participant or his or her beneficiaries to benefits under
either Plan shall be determined by the Company or such party as it shall
designate under the Plans, and any claim for such benefits shall be considered
and reviewed under the procedures set out in the Plans. The Trustee shall have
no duty to inquire into the Company's decisions with respect to entitlement to
benefits.                 (c)   The Employer may make payment of benefits
directly to Plan participants or their beneficiaries as they become due under
the terms of the Plans. The Employer shall notify the Trustee of its decision to
make payment of benefits directly prior to the time amounts are payable to
participants or their beneficiaries. In addition, if the principal of the Trust,
and any earnings thereon, are not sufficient to make payments of benefits in
accordance with the terms of the Plans, the Employer shall make the balance of
each such payment as it falls due. Where principal and earnings are not
sufficient, the Trustee shall notify the Employer to make the requested benefit
payments; provided, however, the Trustee shall have no duty to require any
contributions to be made, or to determine that any of the contributions
received, comply with the conditions and limitations of either Plan.  
              Section 3.  Trustee Responsibility Regarding Payments to Trust
Beneficiary When the Employer is Insolvent.                 (a)   The Trustee
shall cease payment of benefits to Plan participants and their beneficiaries if
the Employer is Insolvent. The Employer shall be considered "Insolvent" for
purposes of this Trust Agreement if (i) the Employer is unable to pay its debts
as they become due, or (ii) the Employer is subject to a pending proceeding as a
debtor under the United States Bankruptcy Code.                 (b)   At all
times during the continuance of this Trust, as provided in Section 1(d) hereof,
the principal and income of the Trust attributable to the contributions of a
particular Employer shall be subject to claims of general creditors of that
Employer under federal and state law as set forth below.                       
(1)   The Board of Directors and the Chief Executive Officer of each Employer
shall have the duty to inform the Trustee in writing of the Employer's
Insolvency. If a person claiming to be a creditor of an Employer alleges in
writing to the Trustee that such Employer has become Insolvent and such claim is
confirmed by either the Board of Directors or the Chief Executive Officer of the
Employer after receipt of notice from the Trustee as to the claim of the alleged
third party creditor, the Trustee shall discontinue payment of benefits to Plan
participants employed (or formerly employed) by that Employer, or in the case of
a non-employee director, serving (or formerly serving) as a director of the
Company, or their beneficiaries.                        (2)   Unless the Trustee
has actual knowledge of an Employer's Insolvency, or has received notice from an
Employer or a person claiming to be a creditor alleging that an Employer is
Insolvent, the Trustee shall have no duty to inquire whether an Employer is
Insolvent. The Trustee may in all events rely on such evidence concerning an
Employer's solvency as may be furnished to the Trustee.                       
(3)   If at any time the Trustee has determined as provided above that an
Employer is Insolvent, the Trustee shall discontinue payments to Plan
participants employed (or formerly employed) by that Employer, or in the case of
a non-employee director, serving (or formerly serving) as a director of the
Company, or their beneficiaries and shall hold the assets of the Trust for the
benefit of that Employer's general creditors. Nothing in this Trust Agreement
shall in any way diminish any rights of Plan participants or their beneficiaries
to pursue their rights as general creditors of an Employer with respect to
benefits due under the Plans or otherwise.                        (4)   The
Trustee shall resume the payment of benefits to Plan participants or their
beneficiaries in accordance with Section 2 of this Trust Agreement only after
the Trustee has determined that the Employer is not Insolvent (or is no longer
Insolvent).                 (c)   Provided that there are sufficient assets, if
the Trustee discontinues the payment of benefits from the Trust pursuant to
Section 3(b) hereof and subsequently resumes such payments, the first payment
following such discontinuance shall include the aggregate amount of all payments
due to Plan participants or their beneficiaries under the terms of the Plans for
the period of such discontinuance, less the aggregate amount of any payments
made to Plan participants or their beneficiaries by the Employer in lieu of the
payments provided for hereunder during any such period of discontinuance.  
Section 4.  Payments to the Employer.                 Except as provided in
Sections 3 and 12(b) hereof, the Employer shall have no right or power to direct
the Trustee to return to the Employer or to divert any of the Trust assets to
anyone other than Plan participants or their beneficiaries before all payments
of benefits have been made to Plan participants and their beneficiaries pursuant
to the terms of the Plans.   Section 5.  Investment Authority.                
The Board of Directors of the Company (the "Board"), or a committee of the Board
or other person or entity designated by the Board shall act as the investment
manager (the "Investment Manager"). The Investment Manager will manage the Trust
properties and shall direct the Trustee to invest and reinvest in property of
any character, upon such terms and conditions and for such lengths of time as
the Investment Manager deems proper in the Investment Manager's judgment and
discretion, without any limitation upon the Investment Manager's power to do so
and without being limited to investments authorized by law or custom for the
investment of Trust properties. The Investment Manager may invest in securities
(including stock or rights to acquire stock) or obligations issued by the
Company. All rights associated with assets of the Trust will be exercised by the
Investment Manager, but the Investment Manager may determine from time to time
to invest the assets in accordance with the wishes and written directions of the
Plan participants from among the registered mutual funds and the Company stock
fund offered to the participants in the ENSCO Savings Plan from time to time
under the terms of the ENSCO Savings Plan. The Trustee shall have no duty to
question any action or direction, or any failure to take action or give
direction, of the Investment Manager or, if applicable, any Plan participant, or
to make any suggestion to the Investment Manager or, if applicable, any Plan
participant, as to the investment, reinvestment, disposition or distribution of,
any assets.   Section 6.  Disposition of Income.                 During the term
of this Trust, all income received by the Trust, net of expenses and taxes,
shall be accumulated and reinvested.   Section 7.  Accounting by the Trustee.  
              (a)   The Trustee shall keep accurate and detailed records of all
investments, receipts, disbursements, and all other transactions required to be
made, and such specific records as shall be agreed upon in writing between the
Company and the Trustee. Within 90 days following the close of each calendar
year and within 90 days after the removal or resignation of the Trustee, the
Trustee shall deliver to the Company a written account of its administration of
the Trust during such year or during the period from the close of the last
preceding year to the date of such removal or resignation, setting forth all
investments, receipts, disbursements and other transactions effected by the
Trustee, including a description of all securities and investments purchased and
sold with the cost or net proceeds of such purchases or sales (accrued interest
paid or receivable being shown separately), and showing all cash, securities and
other property held in the Trust at the end of such year or as of the date of
such removal or resignation, as the case may be. The Investment Manager shall
provide the Trustee with such information as the Trustee shall reasonably
request to permit the Trustee to complete its responsibilities under this
Section 7.                 (b)   The Company shall provide the Trustee with
information sufficient to allow the Trustee to identify the particular Trust
assets allocable to a particular Employer at a given time and to allow the
Trustee to identify which Plan participants are employed (or were formerly
employed) by any given Employer, or in the case of a non-employee director, are
serving (or were formerly serving) as a director of the Company.   Section
8.  Responsibility of Trustee and the Board.                 (a)   The Trustee
and the Investment Manager (with respect to responsibilities under Section 4
hereof) shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims; provided, however, that neither the Trustee nor
the Investment Manager shall incur any liability, cost or expense to any person
for any action taken pursuant to a direction, request or approval given by the
Company which is contemplated by, and in conformity with, the terms of the Plans
or this Trust and is given in writing by the Company. In the event of a dispute
between the Company and a party, the Trustee and/or the Investment Manager, as
the case may be, may apply to a court of competent jurisdiction to resolve the
dispute.                 If the Trustee or Investment Manager undertakes or
defends any litigation arising in connection with this Trust, the Employer
agrees to indemnify the Trustee or the Investment Manager, as the case may be,
against the Trustee's or Investment Manager's, as the case may be, costs,
expenses and liabilities (including, without limitation, attorneys' fees and
expenses) relating thereto and to be primarily liable for such payments. If the
Employer does not pay such costs, expenses and liabilities in a reasonably
timely manner, the Trustee or the Investment Manager, as the case may be, may
obtain payment from the Trust.                 (c)   The Trustee and the
Investment Manager may consult with legal counsel (who may also be counsel for
the Company generally) with respect to any of their duties or obligations
hereunder.                 (d)   The Trustee and the Investment Manager may hire
agents, accountants, actuaries, investment advisors, financial consultants or
other professionals reasonably necessary for them to perform any of their duties
or obligations hereunder.                 (e)   The Trustee shall have, without
exclusion, all powers conferred on trustees by applicable law, unless expressly
provided otherwise herein; provided, however, that if an insurance policy is
held as an asset of the Trust, the Trustee shall have no power to name a
beneficiary of the policy other than the Trust, to assign the policy (as
distinct from conversion of the policy to a different form) other than to a
successor Trustee, or to loan to any person the proceeds of any borrowing
against such policy.                 (f)   Notwithstanding any powers granted to
the Trustee and the Investment Manager pursuant to this Trust Agreement or to
applicable law, neither the Trustee nor the Investment Manager shall have any
power that could give this Trust the objective of carrying on a business and
dividing the gains therefrom, within the meaning of section 301.7701-2 of the
Procedure and Administrative Regulations promulgated pursuant to the Code.  
              (g)   The Trustee may hire custodians to hold any assets of the
Trust, provided that the records of any such custodian shall at all times
identify the Trust as the owner and such custodian shall hold such assets, or
any part thereof, as nominee, for and on behalf of the Trustee. However,
notwithstanding any other provisions of this Trust Agreement to the contrary, in
the event the Trustee entrusts any assets of the Trust to a third party
custodian, the Trustee shall be responsible and liable for all actions of such
custodian, including any actions resulting in the loss or conversion of Trust
assets, and shall indemnify the Plans, each Employer and the Company in respect
to any negligent acts or omissions of the custodian which may result in the
imposition of liabilities, damages, costs or expenses against the Plans, any
Employer, or the Company, or result in the loss or conversion of Trust assets.  
Section 9.  Compensation and Expenses of the Trustee and the Investment Manager.
                The Company shall pay all reasonable administrative fees and
expenses, including, without limitation, the Trustee's and the Investment
Manager's fees. The Trustee shall also be reimbursed by the Company for
reasonable expenses or fees incurred in connection with the preparation of a
response to any governmental or regulatory inquiries related to this Trust. If
not so paid by the Company, the fees and expenses shall be paid from the Trust,
and allocated on a pro-rata basis among the Employers.               Section
10. Resignation and Removal of the Trustee.                 (a)   The Trustee
may resign at any time by written notice to the Company, which shall be
effective 60 days after receipt of such notice unless the Company and the
Trustee agree otherwise.                 (b)   The Trustee may be removed by the
Company on 60 days notice or upon shorter notice accepted by the Trustee.  
              (c)   Upon a Change-in-Control of the Company, as defined herein,
the Trustee may not be removed by the Company for two years.                
(d)   If the Trustee resigns within two years of a Change-in-Control of the
Company, as defined herein, the Trustee shall select a successor Trustee in
accordance with the provisions of Section 11(b) hereof prior to the effective
date of the Trustee's resignation.                 (e)   Upon resignation or
removal of the Trustee and appointment of a successor Trustee, all assets shall
subsequently be transferred to the successor Trustee. The transfer shall be
completed within 60 days after receipt of' notice of resignation, removal or
transfer, unless the Company extends the time limit.                 (f)   If
the Trustee resigns or is removed, a successor shall be appointed, in accordance
with Section 11 hereof, by the effective date of resignation or removal under
paragraphs (a) or (b) of this section. If no such appointment has been made, the
Trustee may apply to a court of competent jurisdiction for appointment of a
successor or for instructions. All expenses of the Trustee in connection with
the proceeding shall be allowed as administrative expenses of the Trust.  
Section 11. Appointment of Successor.                 (a)   If the Trustee
resigns or is removed in accordance with Section 10(a) or (b) hereof, the
Company may appoint any third party, such as a bank trust department or other
party that may be granted corporate trustee powers under state law, as a
successor to replace the Trustee upon resignation or removal. The appointment
shall be effective when accepted in writing by the new Trustee, who shall have
all of the rights and powers of the former Trustee, including ownership rights
in the Trust assets. The former Trustee shall execute any instrument necessary
or reasonably requested by the Company or the successor Trustee to evidence the
transfer.                 If Trustee resigns pursuant to the provisions of
Section 10(d) hereof and selects a successor Trustee, the Trustee may appoint
any third party such as a bank trust department or other party that may be
granted corporate trustee powers under state law. The appointment of a successor
Trustee shall be effective when accepted in writing by the new Trustee. The new
Trustee shall have all the rights and powers of the former Trustee, including
ownership rights in Trust assets. The former Trustee shall execute any
instrument necessary or reasonably requested by the successor Trustee to
evidence the transfer.   Section 12. Amendment or Termination.                
(a)   This Trust Agreement may be amended by action of the Board. A written
instrument evidencing any such amendment shall be executed by the Trustee and
the Company. Notwithstanding the foregoing, no such amendment shall conflict
with the terms of the Plan or shall make the Trust revocable.                
(b)   The Trust shall not terminate until the date on which all Plan
participants and their beneficiaries are no longer entitled to benefits pursuant
to the terms of the Plans. Upon termination of the Trust any assets remaining in
the Trust shall be returned to the Company.                 (c)   Sections 1(f),
10(c), 10(d), 11(b) and 13(d) of this Trust Agreement, as well as this Section
12(c), may not be amended by the Company for two years following a
Change-in-Control of the Company, as defined herein.   Section
13. Miscellaneous.                 (a)   Any provision of this Trust Agreement
prohibited by law shall be ineffective to the extent of any such prohibition,
without invalidating the remaining provisions hereof.                
(b)   Benefits payable to Plan participants and their beneficiaries under this
Trust Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.                 (c)   This Trust
Agreement shall be governed by and construed in accordance with the laws of the
State of Maryland and applicable federal law.                 (d)   For purposes
of this Trust, a Change-in-Control of the Company shall be deemed to occur if
(1) any person or group within the meaning of the Securities Exchange Act of
1934, as amended, acquired (together with voting securities of the Company held
by such person or group) more than 50% of the outstanding voting securities of
the Company (whether directly, indirectly, beneficially or of record) pursuant
to any transaction or combination of transactions, or (2) the individuals who,
on January 1, 2004, constituted the Board of Directors of the Company (the
"Incumbent Board") cease, for any reason, to constitute at least a majority
thereof. For purposes of this provision, a person becoming a member of the Board
of Directors of the Company subsequent to January 1, 2004 whose election or
nomination for election by the Company's stockholders was approved by a vote of
at least a majority of the members of the Board of Directors of the Company
comprising the Incumbent Board shall for this purpose be considered as though he
or she was a member of the Incumbent Board.   Section 14. Effective Date.  
              The effective date of this revised and restated Trust Agreement
shall be January 1, 2004.                 IN WITNESS WHEREOF, ENSCO
International Incorporated, the Company, and T. Rowe Price Trust Company, the
Trustee, acting by and through their duly authorized officers, have caused this
revised and restated Trust Agreement to be executed as of the day and year first
above written.  

  ENSCO INTERNATIONAL INCORPORATED


By:  /s/                                                               

Name:  Cary A. Moomjian, Jr.
Title:  Vice President
Dated: August 27, 2003                                              
          COMPANY  

    T. ROWE PRICE TRUST COMPANY


By:  /s/                                                               

Name:
Title:
Date:                                                         TRUSTEE